HARDY, Judge.
Plaintiff brought this action by rule upon the Driver’s License Division of the Department of Public Safety of the State of Louisiana, under the provisions of LSA-R.S. 32:414, in which he prayed for the restoration of his driver’s license. After hearing, the rule was made absolute, and plaintiff’s license was restored. From this judgment the Department of Public Safety, defendant in rule, has devolutively appealed.
Brief of counsel for appellant before this court sets forth the pertinent facts, namely; that plaintiff was convicted in the City Court of Natchitoches on March 12, 1956 on the charge of driving a motor vehicle while under the influence of intoxicating liquor; that pursuant to the authority contained in LSA-R.S. 32 :414, subd. A, the Department of Public Safety revoked plaintiff’s chauffeur’s license for a period of sixty days, which period was to begin on the date the said license was received by the Department; that plaintiff’s license was picked up by the Department on May 10, 1956, on which date, accordingly, the sixty-day period began to run; that judgment on the rule which is here at issue was rendered on June 15, 1956. Defendant petitioned for a devolutive appeal and order granting the same was signed on June 28, 1956.
Upon the basis of the above facts it is evident that, by its own terms, the defendant’s order suspending plaintiff’s license for a period of sixty days would have terminated on July 9, 1956, and it follows that the question here tendered for determination is moot.
The appeal is dismissed.